Exhibit 10.14

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) between Michael Kors (USA), Inc. (the
“Company”) and Cathy Marie Robinson (“Executive”).

WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
agreements with respect to the employment of Executive by the Company.

NOW, THEREFORE, in consideration of the mutual covenants, warranties and
undertakings herein contained, the parties hereto agree as follows:

1. Term. The employment of Executive with the Company under this Agreement shall
commence on May 12, 2014 (or such later date as Executive actually begins
employment with the Company) (the “Commencement Date”) and shall continue
through June 30, 2017 (the “Initial Term”), subject to the terms and provisions
of this Agreement. After the expiration of the Initial Term, this Agreement
shall be automatically renewed for additional one-year terms (each, a “Renewal
Term”) unless either the Company or Executive gives written notice to the other
of the termination of this Agreement at least ninety (90) days in advance of the
next successive one-year term. Any election by the Company or Executive not to
renew such employment at the end of the Initial Term or any Renewal Term shall
be at the sole, absolute discretion of the Company or Executive, respectively.
The period Executive is actually employed hereunder during the Initial Term and
any such Renewal Terms is referred to herein as the “Term”.

2. Position and Duties. Executive shall be employed during the Term as Senior
Vice President, Global Operations and shall be based in East Rutherford, New
Jersey. Executive shall report directly to the Executive Vice President, Chief
Financial Officer, Chief Operating Officer and Treasurer of the Company (the
“CFO/COO”). Executive shall perform such duties and services as are commensurate
with Executive’s position and such other duties and services as are from time to
time reasonably assigned to Executive by the Chief Executive Officer of the
Company, CFO/COO or the Board of Directors of the Company. Except for vacation,
holiday, personal and sick days in accordance with this Agreement and the
Company’s policies for comparable senior executives, Executive shall devote her
full business time during the Term to providing services to the Company and its
affiliates. Executive shall maintain a primary residence in the New York City
metropolitan area during the Term.

3. Compensation.

(a) Base Salary. Executive’s base salary (the “Base Salary”) shall be at the
rate of $450,000 per year. The Base Salary shall be payable in substantially
equal installments in accordance with the normal payroll practices of the
Company.

 

1



--------------------------------------------------------------------------------

(b) Periodic Review of Compensation. On an annual basis during the Term, but
without any obligation to increase or otherwise change the compensation
provisions of this Agreement, the Company agrees to undertake a review of the
performance by Executive of her duties under this Agreement and of the efforts
that she has undertaken for and on behalf of the Company.

(c) Annual Bonus.

(i) With respect to each full fiscal year of the Company during the Term,
Executive shall be eligible to receive a cash bonus (the “Bonus”) based on a
percentage of Executive’s Base Salary (with the incentive levels set at 25%
target – 37.5% stretch – 50% maximum), in accordance with, and subject to, the
terms and conditions of the Company’s then existing executive bonus plan (the
“Bonus Plan”). The Bonus shall be 70% based on the achievement of divisional
performance targets and 30% based on the achievement of overall corporate
performance targets (in each case based on criteria established by the Michael
Kors Holdings Limited Board of Directors (or appropriate committee thereof) at
the beginning of each fiscal year), shall be determined annually at the same
time bonuses are determined for comparable senior executives of the Company in
accordance with the Bonus Plan, and shall be payable at the same time and in the
same manner as bonuses are paid to comparable senior executives of the Company.

(ii) During the Term, the targets and performance goals, including, without
limitation, the extent to which they will be based on corporate performance,
divisional performance or other criteria consistent with the terms and
conditions of the Bonus Plan, shall be established annually by the Michael Kors
Holdings Limited Board of Directors (or appropriate committee thereof) in
accordance with the Bonus Plan.

(iii) Notwithstanding the generality of the foregoing, Executive’s Bonus for the
Company’s fiscal year ending March 28, 2015 (Fiscal ‘15) shall be $225,000.

(d) Benefits. During the Term, Executive shall be entitled to participate in the
benefit plans and programs, including, without limitation, medical, dental, life
insurance, disability insurance and 401(k), that the Company provides generally
to comparable senior executives in accordance with, and subject to, the terms
and conditions of such plans and programs (including, without limitation, any
eligibility limitations) as they may be modified by the Company from time to
time in its sole discretion. In addition, for the first month that Executive is
employed by the Company, the Company shall reimburse Executive for health
insurance premiums for Executive and her family through COBRA; provided, that
receipts or invoices for such premiums must be submitted by Executive to the
Company for reimbursement within a reasonable time after such expense is
incurred.

 

2



--------------------------------------------------------------------------------

(e) Travel/Expense Reimbursement. The Company shall reimburse Executive for the
ordinary and necessary business expenses incurred by her in the performance of
her duties in accordance with the Company’s policies and procedures. To the
extent Executive travels in connection with her duties hereunder, the Company
agrees to pay the cost of such travel or to reimburse Executive if she has
incurred any such costs, it being understood and agreed that (i) all air travel
shall be in (A) coach class for domestic travel other than coast-to-coast, which
shall be business class, and (B) business class for international travel, and
(ii) such costs shall otherwise be incurred in accordance with the Company’s
policies and procedures. The Company shall reimburse Executive for all other
ordinary and necessary business expenses incurred by her in the performance of
her duties in accordance with the Company’s policies and procedures.

(f) Equity-Based Compensation.

(i) Equity-Based Awards. Executive shall be eligible for share option awards,
restricted share awards and other equity-based awards under the equity incentive
plan generally applicable to eligible employees of the Company (currently the
Michael Kors Holdings Limited Omnibus Incentive Plan) (the “Equity Incentive
Plan”), in accordance with, and subject to, the terms and conditions of the
Equity Incentive Plan as the same may be amended or modified by Michael Kors
Holdings Limited or its subsidiaries from time to time in their sole discretion
and the applicable equity award agreement. On the first business day of the
month following the Commencement Date, Executive shall receive an equity grant
valued at approximately $3,000,000 in accordance with, and subject to, the terms
and conditions of the Equity Incentive Plan. Such equity grant shall be
comprised 70% of restricted shares and 30% of performance-based restricted share
units.

(ii) Effect of Termination. Except in the case of the termination of Executive
for Cause, in which case any restricted shares granted to Executive under the
Equity Plan shall be forfeited and any share options granted to Executive under
the Equity Plan shall immediately terminate (whether or not vested and/or
exercisable), any such equity awards that have become vested and/or exercisable
prior to the last day Executive is employed by the Company (the “Termination
Date”) of Executive shall remain vested and/or exercisable after the Termination
Date in accordance with the terms and conditions of the Equity Incentive Plan
and/or any applicable equity award agreement.

(g) Taxes. All payments to be made to and on behalf of Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes, and to related reporting requirements.

(h) Vacations. Executive shall be entitled to a total of four (4) weeks of paid
vacation during each calendar year during the Term (which shall accrue in
accordance with the Company's vacation policy); provided, however, that such
vacations shall be taken by Executive at such times as will not interfere with
the performance by Executive of her duties hereunder.

 

3



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Death and Disability. Executive’s employment under this Agreement shall
terminate automatically upon her death. The Company may terminate Executive’s
employment under this Agreement if Executive is unable to perform substantially
all of the duties required hereunder due to illness or incapacity for a period
of at least ninety (90) days (whether or not consecutive) in any period of three
hundred and sixty five (365) consecutive days.

(b) Cause. The Company may terminate Executive’s employment under this Agreement
at any time with Cause. For purposes of this Agreement, “Cause” means the
occurrence of any of the following events: (i) a material breach by Executive of
her obligations under this Agreement that Executive has failed to cure within
thirty (30) days following written notice of such breach from the Company to
Executive; (ii) insubordination or a refusal by Executive to perform her duties
under this Agreement that continues for at least five (5) days after written
notice from the Company to Executive; (iii) Executive’s misconduct with respect
to the Company or any of its affiliates or licensees, or any of their respective
businesses, assets or employees; (iv) the commission by Executive of a fraud or
theft against the Company or any of its affiliates or licensees or her
conviction for the commission of, or aiding or abetting, a felony or of a fraud
or a crime involving moral turpitude or a business crime; or (v) the possession
or use by Executive of illegal drugs or prohibited substances, the excessive
drinking of alcoholic beverages on a recurring basis which impairs Executive’s
ability to perform her duties under this Agreement, or the appearance during
hours of employment on a recurring basis of being under the influence of such
drugs, substances or alcohol.

5. Consequences of Termination or Breach.

(a) Death or Disability; Termination for Cause or Without Good Reason. If
Executive’s employment under this Agreement is terminated under Section 4(a) or
4(b) or as a result of the Company or Executive giving a non-renewal notice
pursuant to Section 1, or Executive terminates her employment for any reason
other than for Good Reason, Executive shall not thereafter be entitled to
receive any compensation or benefits under this Agreement, other than (i) Base
Salary earned but not yet paid prior to the Termination Date, (ii) reimbursement
of any expenses pursuant to Section 3(e) incurred prior to the Termination Date
and (iii) vested equity in accordance with Section 3(f)(ii). For purposes of
this Agreement, “Good Reason” means a material breach by the Company of its
obligations under this Agreement that it has failed to cure within thirty
(30) days following written notice of such breach from Executive to the Company.

(b) Termination Without Cause or With Good Reason. If Executive’s employment
under this Agreement is terminated by the Company without Cause (which the
Company shall have the right to do with or without Cause at any time during the
Term) and other than under Section 4(a) or as a result of the Company giving a
non-renewal notice pursuant to Section 1, or Executive terminates her employment
for

 

4



--------------------------------------------------------------------------------

Good Reason, the sole obligations of the Company to Executive shall be (i) to
make the payments described in clauses (i) through (iii) (inclusive) of
Section 5(a), and (ii) subject to Executive providing the Company with the
release and separation agreement described below, to provide continuation of
Executive’s then current Base Salary and medical, dental and insurance benefits
by the Company for a one (1) year period commencing with the Termination Date,
which amount shall be payable in substantially equal installments in accordance
with the normal payroll practices of the Company and shall be offset by any
compensation and benefits that Executive receives from other employment
(including self-employment) during such payment period. Executive agrees to
promptly notify the Company upon her obtaining other employment or commencing
self-employment during the severance period and to provide the Company with
complete information regarding her compensation thereunder. The Company’s
obligations to provide the payments referred to in this Section 5(b) shall be
contingent upon (A) Executive having delivered to the Company a fully executed
separation agreement and release (that is not subject to revocation) of claims
against the Company and its affiliates and their respective directors, officers,
employees, agents and representatives satisfactory in form and content to the
Company’s counsel, and (B) Executive’s continued compliance with her obligations
under Section 6 of this Agreement. Executive acknowledges and agrees that in the
event the Company terminates Executive’s employment without Cause or Executive
terminates her employment for Good Reason, (1) Executive’s sole remedy shall be
to receive the payments specified in this Section 5(b) and (2) if Executive does
not execute the separation agreement and release described above, Executive
shall have no remedy with respect to such termination.

6. Certain Covenants and Representations.

(a) Confidentiality. Executive acknowledges that in the course of her employment
by the Company, Executive will receive and or be in possession of confidential
information of the Company and its affiliates, including, but not limited to,
information relating to their financial affairs, business methods, strategic
plans, marketing plans, product and styling development plans, pricing,
products, vendors, suppliers, manufacturers, licensees, computer programs and
software, and personal information regarding the Company’s personnel
(collectively, “Confidential Information”). Confidential Information shall not
include information that is: (i) generally known or available to the public or
in Executive’s possession prior to discussions relating to employment with the
Company; (ii) independently known, obtained, conceived or developed by Executive
without access to or knowledge of related information provided by the Company or
obtained in connection with Executive’s efforts on behalf of the Company,
(iii) used or disclosed with the prior written approval of the Company or
(iv) made available by the Company to the public. Executive agrees that she will
not, without the prior written consent of the Company, during the Term or
thereafter, disclose or make use of any Confidential Information, except as may
be required by law or in the course of Executive’s employment hereunder or in
order to enforce her rights under this Agreement. Executive agrees that all
tangible materials containing Confidential Information, whether created by
Executive or others which shall come into Executive’s custody or possession
during Executive’s employment shall be and is the exclusive

 

5



--------------------------------------------------------------------------------

property of the Company. Upon termination of Executive’s employment for any
reason whatsoever, Executive shall immediately surrender to the Company all
Confidential Information and property of the Company in Executive’s possession.

(b) Non-Competition. Executive agrees that, during the Term, and for a one-year
period thereafter (the “Non-Competition Period”), Executive will not engage in,
or carry on, directly or indirectly, either for himself or as an officer or
director of a corporation or as an employee, agent, associate, or consultant of
any person, partnership, business or corporation, any business in competition
with the business carried on by the Company or any of its affiliates in any
jurisdiction in which the Company or any of its affiliates actively conduct
business; provided, however, that if the Company elects to enforce this
provision, and Executive is not otherwise receiving separation pay pursuant to
Section 5(b) herein, the Company shall continue Executive’s then current base
salary during the Non-Competition Period, payable in substantially equal
installments in accordance with the normal payroll practices of the Company. If
the Company, at its sole option, decides not to continue Executive’s base salary
at any time during the Non-Competition Period and Executive is not otherwise
receiving separation pay pursuant to Section 5(b) herein, this non-competition
provision shall not thereafter be enforceable.

(c) No Hiring. During the two-year period immediately following the Termination
Date, Executive shall not employ or retain (or participate in or arrange for the
employment or retention of) any person who was employed or retained by the
Company or any of its affiliates within the one (1) year period immediately
preceding such employment or retention.

(d) Non-Disparagement. During the Term and thereafter, Executive agrees not to
disparage the Company or any of its affiliates or any of their respective
directors, officers, employees, agents, representatives or licensees and not to
publish or make any statement that is reasonably foreseeable to become public
with respect to any of such entities or persons.

(e) Copyrights, Inventions, etc. Any interest in patents, patent applications,
inventions, technological innovations, copyrights, copyrightable works,
developments, discoveries, designs, concepts, ideas and processes (“Such
Inventions”) that Executive now or hereafter during the Term may own, acquire or
develop either individually or with others relating to the fields in which the
Company or any of its affiliates may then be engaged or contemplate being
engaged shall belong to the Company or such affiliate and forthwith upon request
of the Company, Executive shall execute all such assignments and other documents
(including applications for patents, copyrights, trademarks and assignments
thereof) and take all such other action as the Company may reasonably request in
order to assign to and vest in the Company or its affiliates all of Executive’s
right, title and interest (including, without limitation, waivers to moral
rights) in and to Such Inventions throughout the world, free and clear of liens,
mortgages, security interests, pledges, charges and encumbrances. Executive
acknowledges and agrees that (i) all copyrightable works created by Executive as
an employee will be “works made for hire” on behalf of the Company and its
affiliates and

 

6



--------------------------------------------------------------------------------

that the Company and its affiliates shall have all rights therein in perpetuity
throughout the world and (ii) to the extent that any such works do not qualify
as works made for hire, Executive irrevocably assigns and transfers to the
Company and its affiliates all worldwide right, title and interest in and to
such works. Executive hereby appoints any officer of the Company as Executive’s
duly authorized attorney-in-fact to execute, file, prosecute and protect Such
Inventions before any governmental agency, court or authority. If for any reason
the Company does not own any Such Invention, the Company and its affiliates
shall have the exclusive and royalty-free right to use in their businesses, and
to make products therefrom, Such Invention as well as any improvements or
know-how related thereto.

(f) Remedy for Breach and Modification. Executive acknowledges that the
foregoing provisions of this Section 6 are reasonable and necessary for the
protection of the Company and its affiliates, and that they will be materially
and irrevocably damaged if these provisions are not specifically enforced.
Accordingly, Executive agrees that, in addition to any other relief or remedies
available to the Company and its affiliates, they shall be entitled to seek an
appropriate injunctive or other equitable remedy for the purposes of restraining
Executive from any actual or threatened breach of or otherwise enforcing these
provisions and no bond or security will be required in connection therewith. If
any provision of this Section 6 is deemed invalid or unenforceable, such
provision shall be deemed modified and limited to the extent necessary to make
it valid and enforceable.

7. Miscellaneous.

(a) Representations. The Company and Executive each represents and warrants that
(i) it has full power and authority to execute and deliver this Agreement and to
perform its respective obligations hereunder and (ii) this Agreement constitutes
the legal, valid and binding obligation of such party and is enforceable against
it in accordance with its terms. In addition, Executive represents and warrants
that the entering into and performance of this Agreement by her will not be in
violation of any other agreement to which Executive is a party and that no
activities of Executive currently conflict with the provisions of Section 6(b).

(b) Notices. Any notice or other communication made or given in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered by hand, by facsimile transmission, by email, by a nationally
recognized overnight delivery service or mailed by certified mail, return
receipt requested, to Executive or to the Company at the addresses set forth
below or at such other address as Executive or the Company may specify by notice
to the other:

To the Company:

Michael Kors (USA), Inc.

11 West 42nd Street

New York, NY 10036

Attention: Chief Executive Officer

Fax Number: 646.354.4988

 

7



--------------------------------------------------------------------------------

With a copy to:

Michael Kors (USA), Inc.

11 West 42nd Street

New York, NY 10036

Attention: General Counsel

Fax Number: 646.354.4824

To Executive:

[Intentionally omitted]

(c) Entire Agreement; Amendment. This Agreement supersedes all prior agreements
between the parties with respect to its subject matter. This Agreement is
intended (with any documents referred to herein) as a complete and exclusive
statement of the terms of the agreement between the parties with respect thereto
and may be amended only by a writing signed by both parties hereto.

(d) Waiver. The failure of any party to insist upon strict adherence to any term
or condition of this Agreement on any occasion shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in a writing
signed by the party to be charged with such waiver.

(e) Assignment. Except as otherwise provided in this Section 7(e), this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, representatives, successors and assigns. This
Agreement shall not be assignable by Executive and shall be assignable by the
Company only to its affiliates; provided, however, that any assignment by the
Company shall not, without the written consent of Executive, relieve the Company
of its obligations hereunder.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

(g) Captions. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of the Agreement.

 

8



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be governed by the laws of the State of
New York applicable to agreements made and to be performed in that State,
without regard to its conflict of laws principles.

(i) Arbitration. Any dispute or claim between the parties hereto arising out of,
or, in connection with this Agreement, shall, upon written request of either
party, become a matter for arbitration; provided, however, that Executive
acknowledges that in the event of any violation of Section 6 hereof, the Company
shall be entitled to obtain from any court in the State of New York, temporary,
preliminary or permanent injunctive relief as well as damages, which rights
shall be in addition to any other rights or remedies to which it may be
entitled. The arbitration shall be before a neutral arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and take place in New York City. Each party shall bear its own fees, costs and
disbursements in such proceeding. The decision or award of the arbitrator shall
be final and binding upon the parties hereto. The parties shall abide by all
awards recorded in such arbitration proceedings, and all such awards may be
entered and executed upon in any court having jurisdiction over the party
against whom or which enforcement of such award is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

MICHAEL KORS (USA), INC. By:  

/s/ John D. Idol

Name:   John D. Idol Title:   Chairman & CEO    

/s/ Cathy Marie Robinson

    Cathy Marie Robinson

 

9